100 Ga. App. 649 (1959)
112 S.E.2d 285
STATE HIGHWAY DEPARTMENT
v.
STRANGE.
37919.
Court of Appeals of Georgia.
Decided November 10, 1959.
Eugene Cook, Attorney-General, Paul Miller, E. J. Summerour, Assistant Attorneys-General, Price, Spivey & Carlton, Milton A. Carlton, for plaintiff in error.
Rountree & Rountree, H. R. Thompson, Homer S. Durden, Jr., contra.
NICHOLS, Judge.
The final judgment in this case on which error is assigned was rendered on June 20, 1959, and the certificate of the trial judge certifying the bill of exceptions was dated August 4, 1959, more than 30 days thereafter, and where, as in this case, the judge's certificate does not affirmatively show that he was absent from his circuit on the date the bill of exceptions was tendered to the Clerk of the Superior Court of Emanuel County, July 16, 1959, as was done in the case of Palmer v. Malone, 97 Ga. App. 666 (104 S. E. 2d 131), there is no presumption that the trial judge was absent from his circuit at the time the proposed bill of exceptions was tendered to the clerk of the superior court, and since it does not affirmatively appear that such bill of exceptions was tendered in the time provided by law the writ of error must be dismissed inasmuch as this court is without jurisdiction to consider it. Capers v. Ball, 211 Ga. 502 (87 S. E. 2d 85).
Writ of error dismissed. Felton, C. J., and Quillian, J., concur.